      Case 2:19-cv-00372-JCM-DJA Document 42
                                          41 Filed 01/25/21
                                                   01/22/21 Page 1 of 3



 1

 2
     MICHAEL P. LOWRY, ESQ.
 3   Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
 4   6689 Las Vegas Blvd. South, Suite 200
     Las Vegas, Nevada 89119
 5   Tel: 702.727.1400/Fax: 702.727.1401
     Attorneys for Geonnie Allums; C.R. England, Inc.
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8

 9   LAURA MORENO,                                            Case No.: 2:19-cv-372 -JMC-DJA
10                          Plaintiff,
                                                              Stipulation and Order to Extend
11    vs.                                                     Discovery (7th Request)
12   GEONNIE ALLUMS, individually; C.R.
     ENGLAND, INC.; ENGLAND LOGISTICS, INC;
13   and DOES 1 to 100, ROE CORPORATIONS 1 to
     100, inclusive
14
                            Defendants.
15

16                                                     I.
17                               DISCOVERY COMPLETED TO DATE
18          1.   A 26(f) Conference was held and a Discovery Plan and Scheduling Order was filed.
19          2.   Plaintiff have served 4 disclosures per Rule 26(a)(1) listing witnesses and providing
20               documents.
21          3.   Defendants have served 7 disclosures per Rule 26(a)(1) listing witnesses and providing
22               documents.
23          4.   Plaintiff served interrogatories, requests for production, and requests for admission to
24               Geonnie Allums, but he has not responded.
25          5.   Plaintiff served interrogatories, requests for production, and requests for admission to
26               C.R. England, Inc. to which C.R. England responded.
27          6.   Both parties have served various subpoenas for documents. For example, Defendants
28               subpoenaed Nevada Highway Patrol for accident records and Trans Vegas Express for
       Case 2:19-cv-00372-JCM-DJA Document 42
                                           41 Filed 01/25/21
                                                    01/22/21 Page 2 of 3




 1              Plaintiff’s employment records.

 2         7.   Plaintiff has been deposed.

 3         8.   Defendant Geonnie Allums’ deposition was noticed and proceeded, but he did not

 4              appear.

 5         9.   Defendants have deposed Plaintiffs’ expert witnesses Roger Allen and David Oliveri.

 6         10. All parties have disclosed initial experts and rebuttal experts.

 7         11. Defendants have disclosed its rebuttal experts and their reports.

 8                                                    II

 9                                 DISCOVERY TO BE COMPLTED

10     1. Plaintiff’s expert Michael Freeman on February 1.

11     2. Plaintiff’s expert Kelly Deecher on either February 1 or 18.

12     3. Plaintiff’s expert Leonard Matheson on February 18.

13     4. Plaintiff’s treating physicians.

14                                                   III.

15     WHY DISCOVERY CANNOT BE COMPLETED IN THE TIME PROVIDED BY THE

16                                       SCHEDULING ORDER

17          The prior extensions have been due to both COVID-19 restrictions and the parties’ prior,

18   unsuccessful private mediation. At this point, the parties believe the remaining discovery is all

19   that is left to complete. This short extension was necessary to accommodate the witness and

20   parties’ deposition availability. Moreover, the parties have recommenced settlement

21   negotiations, but require more time. Therefore, the extension will help to facilitate the parties’

22   settlement efforts.

23   ...

24

25   ...

26

27   ...

28

                                                      -2-
      Case 2:19-cv-00372-JCM-DJA Document 42
                                          41 Filed 01/25/21
                                                   01/22/21 Page 3 of 3




 1                                                 IV.

 2          PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY

 3
                             DISCOVERY                   PROPOSED DEADLINE
 4
                   Motion to Amend Pleadings:            Completed
 5
                   Initial Expert Disclosures            Completed
 6
                   Rebuttal Expert Disclosures:          Completed
 7
                   Interim Status Report                 Completed
 8
                   Close of Discovery                    March 29, 2021
 9
                   Dispositive Motions:                  April 23, 2021
10
                   Joint Pre-Trial Order:                May 25, 2021
11

12
     DATED this 22nd day of January, 2021.
13

14
     NAQVI INJURY LAW
15

16

17    BY:   /s/ Elizabeth E. Coats                 BY:      /s/ Michael P. Lowry
            ELIZABETH E. COATS                              MICHAEL P. LOWRY, ESQ.
18          Nevada Bar No. 12350                            Nevada Bar No. 10666
19          9500 W. Flamingo Rd., Suite 104                 6689 Las Vegas Blvd. South, Suite 200
            Las Vegas, Nevada 89147                         Las Vegas, Nevada 89119
20          Attorneys for Plaintiff                         Attorneys for Geonnie Allums; C.R.
                                                            England, Inc.
21

22
                                                IT IS SO ORDERED
23

24                                                                   25th day of January, 2021
                                                         Dated this _______

25
                                                       _______________________________
26                                                     DISTRICT COURT JUDGE
                                                  ___________________________________
                                                  DANIEL J. ALBREGTS
27                                                UNITED STATES MAGISTRATE JUDGE
28

                                                   -3-
